Citation Nr: 0206431	
Decision Date: 06/17/02    Archive Date: 06/27/02

DOCKET NO.  98-08 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a rating in excess of 30 percent for the 
service connected post-traumatic stress disorder (PTSD).

(The issue of entitlement to service connection for a low 
back disability will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from November 1967 to December 
1969.

This appeal arises from a February 1998 rating decision of 
the Cleveland, Ohio Regional Office (RO), which granted 
service connection for PTSD and assigned a 10 percent 
evaluation effective from the date of claim on July 17, 1997.  
By rating decision in April 1999, based on a finding of clear 
and unmistakable error, the date of claim for the grant of 
service connection for PTSD was changed from July 17 to July 
15, 1997.  By another rating decision in April 1999, a 30 
percent evaluation was assigned for PTSD effective from the 
date of claim.

In regard to the instant claim for a higher evaluation for 
the service-connected PTSD, the United States Court of 
Appeals for Veterans Claims (Court) has held that, unlike in 
claims for increased ratings, "staged ratings" or separate 
ratings for separate periods of time based on the facts found 
may be assigned following an initial grant of service 
connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  In 
this case, as the February 1998 rating action was the initial 
grant of service connection for PTSD, the Board will consider 
whether staged ratings should be assigned for the veteran's 
service-connected PTSD from July 15, 1997, the effective date 
assigned by the RO.  In this way, the Court's holding in 
Fenderson will be complied with in the disposition of the 
veteran's appeal. 

The Board is undertaking additional development on the issue 
of entitlement to service connection for a low back 
disability pursuant to the authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9 (a) (2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002 (to 
be codified at 38 C.F.R. § 20.903.)  After giving notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing this issue.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Prior to March 10, 1999, the veteran's PTSD was 
manifested by no more than occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily with routine behavior, 
self-care and normal conversation).  

3.  From March 10, 1999, the veteran's PTSD has been 
productive of incapacitating symptoms resulting in total 
occupational and social impairment.


CONCLUSIONS OF LAW

1.  Prior to March 10, 1999, the criteria for the assignment 
of a rating in excess of 30 percent rating for the veteran's 
PTSD had not been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.126, Diagnostic Code 9411 (2001).

2.  From March 10, 1999, the criteria for the assignment of a 
100 percent rating for the veteran's PTSD have been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.126, Diagnostic Code 9411 (2001).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000 the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)).  The VCAA applies to all 
pending claims for VA benefits and provides, among other 
things, that VA shall make reasonable efforts to notify a 
claimant of relevant evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  The VCAA also requires VA to assist a claimant in 
obtaining such evidence.  See 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001).  As set forth below, the RO's actions 
throughout the course of this appeal have satisfied the 
requirements under the VCAA.  

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete a claim.  The veteran was informed 
in the February 1998 and April 1999 rating decisions of the 
evidence needed to substantiate his claim.  He was provided 
an opportunity to submit such evidence.  Moreover, in the 
April 1998 statement of the case, the RO notified the veteran 
of all regulations relating to his claim for a higher rating 
for PTSD, informed him of the reasons for which it had denied 
his claim, and provided him additional opportunities to 
present evidence and argument in support of his claim.  The 
Board finds that the information provided to the veteran 
specifically satisfies the requirements of 38 U.S.C.A. § 5103 
(West Supp. 2001) in that the veteran was clearly notified of 
the evidence necessary to substantiate his claim.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  All available 
treatment records to include those from Dr. Wu and the 
Cincinnati VA medical center have been obtained.  The veteran 
has been provided several VA rating examinations and he has 
testified at several personal hearings at the RO.  In short, 
the Board finds that VA has done everything reasonably 
possible to assist the veteran and that no further action is 
necessary to meet the requirements of the VCAA and the 
applicable regulatory changes published to implement that 
statute.  66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  

On VA psychiatric examination in September 1997, it was 
reported that the veteran was an equipment operator.  He had 
been with his current employer for one and a half years.  He 
had held approximately 30 jobs since service.  He was not 
formally married, but he had been living with the same woman 
for 28 years.  The veteran was fairly tense during the 
interview.  He also appeared rather nervous and depressed.  
There was no evidence of psychotic thought, or mood or 
perceptual disorder.  Sensorium and memory were intact.  The 
diagnosis was PTSD.  Psychosocial stressors were thought to 
be fairly minimal to moderate.  A Global Assessment of 
Functioning (GAF) score of between 55 to 70 was assigned.  

A September 1997 report of psychological evaluation shows 
that the veteran was well groomed.  Diagnostically the 
veteran met the criteria for PTSD.  It was felt that he might 
benefit from medical treatment and participation in a 
program.  

An October 1998 statement from Geraldine Wu, M.D., indicates 
that the veteran had been suffering from panic attacks.  He 
had been attending a VA PTSD program for the last 3 years.  
With medications, the veteran's panic attacks had been 
substantially reduced.  A GAF Score of 60 was assessed.  

On VA psychiatric examination in March 1999, it was noted 
that the veteran's situation had changed.  After working 3 
years in a gravel pit operating heavy equipment, the 
veteran's job had been terminated several weeks before.  He 
indicated that he had lost his job due to absenteeism and due 
to the medication he was taking.  The veteran seemed very 
anxious during the interview.  There was no evidence of 
psychotic thought or perceptual disorder.  His mood was 
moderately depressed.  Sensorium and memory were intact.  
Insight and judgment seemed to be fairly good.  Panic attacks 
reportedly occurred approximately 4 times a week.  The 
diagnoses were PTSD and panic disorder.  Psychosocial and 
environmental stressors were worse than they had been.  
Stressors were in the moderate to severe range.  The veteran 
was unemployed, he did not have many friends, his support 
system was poor, and he had problems in his marriage.  A GAF 
score of between 45 to 48 was assessed.  The examiner stated 
that there was a 50 percent probability that the veteran's 
anxiety disorder was related to PTSD.

A Social Security Administration (SSA) determination found 
that the veteran was disabled as of February 17, 1999 due to 
anxiety related disorders.  

On VA psychiatric examination in January 2000, the veteran 
reported that he had not worked since February 1999.  The 
veteran complained of being depressed all of the time with 
PTSD, panic attacks and family problems.  Concentration was 
fair and his energy level was poor.  The veteran reported a 
mild hyperstartle response.  At times, the veteran would 
patrol his land at night.  He suffered from daily intrusive 
thought of Vietnam.  Currently the veteran was suffering 
panic attacks once or twice a week on average.  The veteran 
was well groomed and pleasant.  He was oriented to person, 
place and time.  He was able to recall 3 out of 3 items 
immediately and 2 out of 3 after five minutes.  Judgment and 
insight were intact.  Speech was not pressured and thoughts 
were goal oriented.  The veteran denied having homicidal or 
suicidal ideation.  Affect was mildly blunted.  The diagnoses 
were PTSD and panic disorder.  A GAF score of 55 to 60 was 
assessed.  

An April 2000 statement from the veteran's treating VA 
physician indicates that the veteran was being administered 
several psychotropic medications.  The veteran still 
continued to have frequent anxiety attacks.  It was opined 
that over the past year the veteran had been significantly 
impaired due to the emergence of moderately severe panic 
disorder.  An addendum dated in the same month from the 
medical director of the general psychiatry division includes 
the opinion that the veteran's panic attacks were at least as 
disabling, if not more disabling, than his PTSD.  

An August 2000 statement from the veteran's treating VA 
physician indicates that due to the fact that the veteran's 
panic attacks initially occurred during the time when his old 
psychological wounds of Vietnam were being opened up, it was 
clear that his panic attacks were the latest manifestation of 
progressively disabling PTSD.  Currently, the veteran was 
suffering 5 to 12 panic attacks a week despite the 
administration of psychotropic medication.  It was opined 
that the veteran suffered from panic attacks which had led to 
his developing even further complications of PTSD as he had 
become gradually more avoidant, withdrawn, helpless and 
depressed.  It was further opined that the veteran was nearly 
totally disabled (90 percent or more) due to PTSD.

The veteran testified in February 2001 that he attended 
monthly therapy sessions; that he suffered from flashbacks 
and nightmares about 4 or 5 times a week; that he was 
terminated at work due to the fact that he was taking 
psychotropic medications; and that he suffered from constant 
depression.  In October 2001, the veteran testified at 
another hearing.  His testimony was essentially similar to 
that adduced at the February 2001 hearing.

This claim arose following the assignment of an initial 
disability rating.  On an original claim, the veteran will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  All 
evidence necessary for an equitable disposition of the 
veteran's claim has been obtained and the VA has fulfilled 
its duty to assist.  

In Fenderson v. West, 12 Vet App 119 (1999), the Court held 
that the rule from Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) ("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."), is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  As this case involves a rating 
assigned in connection with the original grant of service 
connection for PTSD, the Board will follow the mandates of 
the Fenderson case in adjudicating this claim.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 
3.321(a) and Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  

The regulations pertaining to rating psychiatric disabilities 
were revised effective November 7, 1996.  As the veteran's 
claim was filed in July 1997, only the new regulations are 
applicable to his case.

The "new" regulations pertaining to rating psychiatric 
disabilities are found in 38 C.F.R. § 4.130, Codes 9201-9440 
(2001) and are set forth in pertinent part below:

General Rating Formula for Mental 
Disorders:       
                 
Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.         100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.          
70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to  complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.          50

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events)......30

The veteran's service connected PTSD has been evaluated by 
the RO as being 30 percent disabling from the date of claim 
on July 15, 1997.  The veteran contends that a higher 
evaluation is warranted.  

Immediately after filing his claim in July 1997, the veteran 
was afforded a VA psychiatric examination in September 1997.  
The veteran was working at that time as a heavy equipment 
operator.  He had been so employed for a year and a half.  
Although the veteran appeared to be fairly tense and nervous 
during the interview, there was no evidence of psychotic 
thought, or mood or perceptual disability.  Sensorium and 
memory were intact.  Psychosocial stressors were thought to 
be fairly minimal to moderate.  By October 1998, a report 
from Dr. Wu showed that the veteran had been suffering panic 
attacks which had been reduced in number and duration with 
medication.  Pursuant to the opinion of the veteran's 
treating VA physician, his panic attack disorder will be 
considered to be a manifestation of the service connected 
PTSD.  The veteran was still employed.  Thus, during 
approximately the first year and a half after July 1997, the 
veteran's symptoms demonstrated no more than occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although he was generally functioning satisfactorily 
with routine behavior, self-care and normal conversation).  
These factors support the assignment of a 30 percent 
evaluation, but no higher.  There was no evidence of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to  complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships as would 
be necessary for the assignment of a 50 percent evaluation. 

On the other hand, the evidence beginning with the March 10, 
1999 report of VA psychiatric examination shows a significant 
increase in the level of disability resulting from PTSD.  The 
veteran had just been terminated from his employment due to 
chronic absenteeism and the fact that he was taking 
significant levels of psychotropic medications.  Frequent 
panic attacks were also reported.  Clinical findings show 
that the veteran's PTSD symptoms had increased in severity.  
It was noted that the veteran did not have many friends, his 
support system was poor, and he had problems in his marriage.  
The examiner assessed the level of incapacity as being 
moderate to severe and a GAF score of 45 was assigned.  This 
score represents an individual who has any serious impairment 
in social or occupational functioning such as being unable to 
keep a job.  Thereafter, the veteran has been followed on a 
regular basis as an outpatient in the VA mental health 
system.  Also of record is a SSA determination which shows 
that the veteran had been determined to be disabled for SSA 
purposes as of February 1999 due to psychoneurotic 
disability.  Moreover, as recently as August 2000, a 
statement from the veteran's treating physician concluded 
with the opinion that the veteran suffered from progressively 
worsening symptoms of PTSD which rendered him nearly totally 
disabled (90 percent or more). 

Based on the frequency, severity and duration of psychiatric 
symptoms, as reflected in the mental health record, the Board 
finds that the veteran's PTSD symptoms more closely 
approximate those for which a 100 percent evaluation is 
warranted as of March 10, 1999.  Therefore, after reviewing 
the clinical record and resolving any remaining reasonable 
doubt in the veteran's favor, a 100 percent evaluation is 
warranted from March 10, 1999.







ORDER

Prior to March 10, 1999, entitlement to a rating in excess of 
30 percent for the service connected PTSD is denied.

From March 10, 1999, entitlement to a 100 percent rating for 
the service connected PTSD is granted, subject to the law and 
regulations governing the award of monetary benefits.  


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

